Citation Nr: 1647856	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling prior to February 22, 2016, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2016, the Board remanded the claim for additional development.  

In February 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing has been associated with the record.

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The administrative history of this claim is as follows: In April 2004, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation.  In June 2008, the RO increased the Veteran's rating to 10 percent, with an effective date of February 13, 2008.  In each case, there was no appeal, and the RO's decisions became final.  38 U.S.C.A. § 7105 (c) (West 2014 & Supp. 2015).  

In January 2012, the Veteran filed a claim for an increased rating.  In August 2012, the RO denied the claim.  The Veteran appealed, and in June 2016, the Appeals Management Center (AMC) granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of February 22, 2016.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the basis for the Board's remand, as the Veteran's claim was received in January 2012, the time period on appeal is one year prior to the date of receipt of his claim (i.e., January 2011).  See 38 C.F.R. § 3.400(o)(2) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The claims file includes a private audiometric examination report, from the Brown Hearing Center, dated in June 2011.  This report only contains charted test results.  

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A (a): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the June 2011 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private report contains insufficient or missing data.  Specifically, it contains numerically-uncharacterized graphical representations of audiometric test results.  

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this June 2011 report before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the June 2011 private audiometric report.

The Board parenthetically notes that another private audiometric report, from Audiology Hearing Aids Associates, dated in June 2010, is also of record, and that this report also only contains charted test results.  However, this report is dated outside of the time period on appeal, and therefore it need not be further clarified.  See 38 C.F.R. § 3.400(o)(2).  

The Board further notes that the Veteran was most recently afforded a VA audiometric examination in May 2016.

Accordingly, the case is REMANDED for the following action:

1.  Send the June 2011 audiogram results back to the Brown Hearing Center, and request that they interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz should be provided.  

2.  If, and only if, a response is received from the Brown Hearing Center, return the Veteran's claims file for review by the VA audiologist who performed the Veteran's May 2016 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and she must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Request that the audiologist review the additional evidence received from the Brown Hearing Center, and state whether the examiner wishes to change any part of the May 2016 opinion.

3.  If, and only if, a response is received from the Brown Hearing Center, and the examiner who conducted the Veteran's May 2016 VA examination is not available, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning, and daily activities.  

4.  Readjudicate the claim on the merits, based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




